Citation Nr: 0713813	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  04-38 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress syndrome (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York that denied service connection for bilateral 
hearing loss, tinnitus, PTSD, and entitlement to TDIU.   The 
veteran perfected a timely appeal of these determinations to 
the Board. 

In October 2005, the RO granted service connection for 
hearing loss, evaluated as 70 percent disabling, effective 
October 15, 2003.

In April 2007, the Board granted the veteran's motion to have 
his case advanced on the Board's docket. 

The issues of entitlement to service connection for PTSD and 
entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The evidence of record does not demonstrate that the veteran 
developed tinnitus during or as a result of his service.



CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military 
service.   38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159, amended VA's duties to 
notify and to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of a letter and attachments dated in December 2003, 
the veteran was furnished notice of the type of evidence 
needed in order to substantiate his claims.  The veteran was 
also generally informed that he should send to VA evidence in 
his possession that pertains to the claims and advised of the 
basic law and regulations governing the claims, the 
cumulative information and evidence previously provided to VA 
(or obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claims.  The veteran 
was provided with adequate notice of the evidence which was 
not of record, additional evidence that was necessary to 
substantiate the claim, and he was informed of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on his behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite the defective 
notice provided to the veteran on these latter two elements 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  Bernard.   As the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for tinnitus, any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A.  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service treatment records and reports, VA 
examinations, and statements submitted by the veteran and his 
representative in support of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist.  Accordingly, further development and further 
expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.

II. Entitlement to service connection for tinnitus.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Here, the claims file contains some of the veteran's service 
medical and personnel records.  A search for further records 
from the National Personnel Records Center (NPRC), however, 
revealed that additional records could not be obtained and 
that they may have been destroyed if they were at that 
facility at the time of a 1973 fire.  Hence, the RO's 
diligent efforts to obtain additional service records proved 
to be futile.  The Board recognizes its heightened duty to 
explain its findings and conclusions and to consider benefit 
of the doubt and corroborative testimony such as buddy 
statements in cases where records are unavailable.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

In this case, the veteran has been diagnosed as having 
tinnitus.  Therefore, although the Board has reviewed the lay 
and medical evidence in detail, the Board will focus its 
discussion on evidence that concerns whether this disorder is 
related to a disease or injury in service.  

Here, the Board notes that the veteran's service medical 
records are negative for tinnitus.  The veteran's separation 
examination showed normal hearing, and there is no indication 
of complaints of tinnitus in service or upon separation from 
service.  

In order to determine if the veteran has tinnitus that is 
related to his active service, he was afforded a VA 
examination in May 2005.  The examiner indicated that the 
veteran's claims file had been reviewed in connection with 
the examination.  The veteran indicated that he had hearing 
problems shortly after leaving the service.  He also reported 
that he has bilateral tinnitus (left more than right) which 
he indicated occurs "very seldom."  In service, the veteran 
reported that noise exposure consisted of working in 
demolition.  His military occupational specialty was combat 
engineer.  He was also noted to be a retired iron worker and 
was exposed to noise at construction sites.  Following 
testing, the veteran was noted to have significant hearing 
loss for VA purposes.  The examiner indicated that his 
hearing loss was likely related to his military service.  
However, regarding tinnitus, the examiner stated that 
tinnitus was less likely than not a result of military noise 
exposure, since tinnitus resulting from noise exposure does 
not usually occur on an infrequent basis.

Based on the foregoing, and the absence of any competent 
medical evidence to the contrary, the Board finds that the 
evidence of record is against finding that tinnitus is 
related to service.  There is no indication in the veteran's 
service records that he suffered tinnitus in service and 
there is no indication of tinnitus until years later.  In 
addition, the VA examiner, who examined the veteran and the 
claims file, found that tinnitus was not likely related to 
service, to include the reported military noise exposure. 

While the veteran may feel that he has tinnitus that is 
related to his service, as a lay person he is not competent 
to establish a medical diagnosis or show a medical etiology; 
such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In this case, the medical evidence is against a finding that 
the veteran's tinnitus is related to or had its onset in 
service.  Service connection for tinnitus must therefore be 
denied.  


ORDER

Service connection for tinnitus is denied. 


REMAND

For the reasons set forth below, the veteran's claims of 
entitlement to service connection for PTSD, and entitlement 
to a total disability compensation rating based on individual 
unemployability (TDIU), must be remanded for additional 
development and adjudication.

In June 1999 revised regulations concerning PTSD were 
published in the Federal Register reflecting the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
changes to 38 C.F.R. § 3.304(f) (2006) were made effective 
the date of the Cohen decision.  Service connection for PTSD 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f); Cohen.  "Credible 
supporting evidence" does not mean that the veteran must 
definitively establish his personal engagement in combat.  
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997) (requiring 
corroboration of every detail, including the veteran's 
personal participation, VA defined "corroboration" too 
narrowly).  Rather, the veteran's presence with his unit at a 
time when his unit is attacked arguably tends to show that he 
experienced such attack personally, without specifically 
showing his personal participation.  Id.; Pentecost v. 
Principi, 16 Vet. App. 124 (2002).

In this case, the veteran has been afforded a VA examination 
in connection with his claim and that he has been diagnosed 
with PTSD.  The veteran's claimed stressors, however, have 
not been verified.  In this regard, the veteran testified 
that the stressors that underlie his PTSD relate to incidents 
in service, such as laying mines, blowing bunkers, clearing 
minefields, demolition, construction, taking small arms and 
mortar fire, and witnessing soldiers killed in action.  The 
veteran also recalls witnessing an infantryman, who had been 
hit, holding his belly which had been torn open.  He also 
stated that he witnessed a small Korean child that he had 
befriended, starving to death.  The veteran also indicated 
that he was part of the 10th Combat Engineers Battalion in 
the service, and submitted a Korean War Timeline for 1953 
that indicated that this unit was part of the battle for 
Outpost Harry in June 10-18, 1953.  The veteran's military 
occupational specialty was combat engineer. 

Based on the foregoing, the Board finds that this case must 
be remanded for further development, to include an 
opportunity to verify the various stressors identified by the 
veteran, and if necessary, to afford him an additional 
pertinent VA psychiatric examination to determine the current 
nature, extent and etiology of any psychiatric disability 
found to be present, and to determine if his disorder is 
related to or had its onset during service.  38 U.S.C.A. 
§§ 1110, 1131, 1112, 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4), 3.304 (2003).  

In addition, the veteran should be afforded an opportunity to 
submit any recent medical records or opinions pertinent to 
his claims that have not already been associated with the 
claims file.  Here, the Board notes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain outstanding VA and private records.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  

Next, with respect to the TDIU claim, the Board finds that 
the resolution of the veteran's outstanding PTSD claim may 
impact this claim.  Indeed, if service connection is awarded 
or if the veteran's disabilities are assigned increased 
ratings, the total rating issue could be rendered moot.  See 
Green v. West, 11 Vet. App. 472, 476 (1998), (citing Vettese 
v. Brown, 7 Vet. App. 31, 34-35 (1994)); VAOPGCPREC 6-99, 64 
Fed. Reg. 52375 (1999).  Under these circumstances, the Board 
finds that, as the veteran's outstanding PTSD claim is 
inextricably intertwined with the TDIU issue, they should be 
considered together, and thus a decision by the Board on the 
TDIU claim would now be premature.  See Henderson v. West, 12 
Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).

Finally, in Dingess the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to 
include notice that informs the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any information 
(medical or lay evidence), not previously 
provided to the Secretary is necessary to 
substantiate the veteran's claims.  The 
letter should also specifically inform 
the veteran and his representative of 
which portion of the evidence is to be 
provided by the claimant and which part, 
if any, the RO will attempt to obtain on 
his behalf, and should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
addressed in this remand, as outlined by 
the Court in Dingess. 

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, other than 
those already associated with the claims 
file, that have treated him since service 
for PTSD.  The aid of the veteran in 
securing these records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

3.  With respect to the PTSD claim, the 
RO should request that the veteran 
provide any additional information, 
including dates, locations, names of 
other persons involved, etc., relating to 
the claimed in-service stressors.  The 
veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed 
stressful events in service and that he 
must be specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  The veteran should also be 
advised that he should provide buddy 
statements or other corroborating 
testimony that may support his stressors.  
The RO should afford the veteran an 
opportunity to submit and/or identify any 
alternate available sources that may 
provide credible support regarding his 
claimed stressors.

The RO must then review the entire claims 
file, including the veteran's medical 
treatment records and previous statements 
of stressors, and any additional 
information submitted by other 
individuals or otherwise obtained 
pursuant to this remand, and prepare a 
summary of all claimed stressors.  This 
summary and all associated documents, if 
appropriate, should be sent to the U.S. 
Army and Joint Services Records Research 
Center (JSRRC), 7701 Telegraph Road, 
Kingman Building, Room 2C08, Alexandria, 
VA 22315-3802.  The JSRRC should be 
requested to provide any information that 
might corroborate the veteran's alleged 
stressors.  If the RO is unable to 
corroborate a stressor, the RO must 
inform the veteran of the results of the 
requests for information about the 
stressors.

4.  If, and only if, a claimed in-service 
stressor is independently verified, then 
after associating with the claims folder 
all available records received pursuant 
to the above-requested development, the 
veteran should be afforded an appropriate 
VA examination to determine the current 
nature and etiology of any psychiatric 
disorder, to include PTSD, found to be 
present.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  

The reports of examination should contain 
a detailed account of all manifestations 
of any psychiatric disability found to be 
present.  All necessary tests should be 
conducted, and the examiner must specify 
a diagnosis, to include PTSD.  If the 
examiner diagnoses the veteran as having 
PTSD, this examiner must specifically 
indicate the independently verified 
stressor or stressors underlying that 
diagnosis and offer an opinion as to the 
likelihood that there is a link 
established by the medical evidence 
between the veteran's PTSD and such 
stressor(s).  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached.

5.   After completion of the foregoing, 
the RO should re-adjudicate the veteran's 
claims.  If any determination remains 
adverse to the veteran, he and his 
representative must be furnished a 
supplemental statement of the case, and 
be given an opportunity to submit written 
or other argument in response thereto 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


